DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-30 are pending.
Claims 11-30 are rejected below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. PG Pub. 2002/0029575) in view of Ogawa (U.S. PG Pub. 2020/0374147).

As to claims 11 and 18 Okamto teaches an air conditioning management system comprising: an air conditioner[0098]: a communication control device configured to acquire and transmit operation data of the air conditioner (Element 9): and an information management device configured to receive the operation data transmitted responding to the received purpose of use[0042 0094].  Okamto teaches monitoring a appliance (such as an air conditioner) and determining specific data and transferring a portion of the data depending on certain circumstances (abnormality). 

As to claim 12, Okamoto teaches wherein the plurality of purposes of use include refrigerant leakage detection, improvement of energy conservation, equipment life, or abnormality detection[0094].  

As to claim 16, Okamto teaches wherein when the purpose of use is related to abnormality detection, the transmission control unit causes the communication module to transmit operation data when an abnormality occurs[0094].  

As to claim 17, Okamto teaches wherein the communication control device is configured to receive power supply from the air conditioner[0041].

Okamto teaches most of the claimed invention, but fails to teach that the network is a low power wireless network.    However, this is an obvious variation as taught by Ogawa as follows:

As to claims 11 and 18, Ogawa teaches specified low power wireless communication that enables long-distance communication with low power consumption, the operation data being transmitted via a base station for the specified low power wireless communication[0092, 0122].

Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Ogawa into the system and methods of Okamto.  The motivation to combine is that Ogawa teaches using low power wireless communication can reduce the cost of wirless circuits and infrastructure [0093]
As to claims 13 and 19, Ogawa teaches wherein the transmission control unit causes the communication module to transmit the operation data of the predetermined item once a day[0188].  



As to claims 15 and 23, Ogawa teaches wherein the transmission control unit causes the communication module to transmit the operation data of the plurality of items separately over a plurality of days in accordance with a daily communication data limit[0188, 0192].  

Response to Arguments
Applicant's arguments filed 9-7-21 have been fully considered but they are not persuasive. Applicant argues that Okamoto fails to teach a service selection unit that receives input, by a person, for a selection of any purpose of use.  Examiner disagrees; Okamoto teaches that appliances can have a touch screen that allows a user to determine what menu and mode (purpose is to be used) [0057]. Paragraph [0057-0058] also discusses transmitting only specific data for that menu.  As such Okamoto in view of Ogawa teaches all of the claims, including the amendment, therefore this action is made final. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119